DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/08/2019; 10/28/2020 and 10/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest a beam director system comprised of, in part, one or more beam correction sensors and one or more tracking sensors; wherein the one or more beam correction sensors and the one or more tracking sensors are downstream of the first beam correction elements and are upstream of the second beam correction elements.
Regarding claim 17, the prior art of record fails to teach or suggest a method of operating a high-energy laser (HEL) weapon comprised of, in part, the correcting of the optics is based at least in part on output from one or more beam correction sensors and/or one or more tracking sensors of the HEL weapon, with the one or more beam correction sensors and/or the one or more tracking sensors are downstream of the first beam correction elements and are upstream of the second beam correction elements. Claims 18-20 are allowed due to their dependency upon claim 17. 
The closest prior art of record Robert et al. (US. Pub: 2003/0062468 A1) of record disclose (in at least fig. 5; abstract) a high-energy laser (HEL) beam source (588) for an HEL beam; an output optics (510) downstream of the HEL beam source (588); first beam correction elements (592) downstream of the HEL beam source (190; [0062]-[0064]; phase conjugate mirror (592) or fast steering mirrors); second beam correction elements (520) downstream of the HEL beam source (588), and an upstream of the output optics (110; i.e. fast steering mirror 520; fig. 5); one or more beam correction sensors (570) and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875